Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference of our reports dated February 26, 2013, with respect to the consolidated financial statements and the effectiveness of internal control over financial reporting of Allegiant Travel Company and subsidiaries, included in this Annual Report (Form 10-K) for the year ended December 31, 2012, in the following registration statements and related prospectuses. Allegiant Travel Company Form S-8 File No. 333-141227 Allegiant Travel Company Form S-3 File No. 333-153282 Allegiant Travel Company Form S-3ASR File No. 333-185458 /s/ Ernst & Young LLP Las Vegas, Nevada February 26, 2013
